Citation Nr: 1207237	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1956 to October 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2006 rating decision in which the RO denied the Veteran's claim for a rating in excess of 10 percent for degenerative disc disease of the lumbar spine with left lower extremity radiculitis.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in January 2008.

By rating decision in January 2008, the RO granted a 20 percent rating for degenerative disc disease of the lumbar spine with left lower extremity radiculitis from January 26, 2006.  However, inasmuch as higher ratings are available for degenerative disc disease of the lumbar spine, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny a higher rating for degenerative disc disease of the lumbar spine (as reflected in an October 2011 supplemental SOC (SSOC)), and returned the matter on appeal to the Board for further consideration.

During the pendency of the appeal, in an October 2011 rating decision, the AMC awarded service connection and assigned a separate 10 percent rating, each, for radiculitis of each lower extremity associated with lumbar spine disability, effective January 26, 2006.  The Veteran has not expressed disagreement with either assigned rating.  

In February 2012, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the January 2006 claim for increase, the Veteran's service-connected lumbar spine disability has been manifested by pain, stiffness, and forward flexion greater than 30 degrees; the Veteran's back disability has not been shown to involve ankylosis, incapacitating episodes of intervertebral disc syndrome (IVDS), or any additional separately ratable neurological impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.3159, 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating IVDS Based on Incapacitating Episodes.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2006 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantial the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2006 letter.  Subsequently, the January 2008 SOC and a May 2008 letter set forth the criteria for higher ratings for lumbar spine disabilities.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the August 2008 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of June 2006 and January 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his wife and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for an increased rating for degenerative disc disease of the lumbar spine is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by rating decision of January 1977, the RO granted service connection for low back pain and assigned an initial 10 percent rating under the provisions of 38 C.F.R. § 4/71a, Diagnostic Code 5295 (as in effect prior to September 26, 2003), effective November 1, 1976.

The Veteran filed the current claim for an increased rating in January 2006.  During the pendency of the appeal, in a January 2008 rating decision, the RO granted a 20 percent rating for degenerative disc disease of the lumbar spine under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective January 26, 2006.  

The criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis . A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

III.  Analysis

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 20 percent for the Veteran's degenerative disc disease of the lumbar spine is not warranted at any point pertinent to the current claim for increase.

VA treatment records reflect evaluation of, and treatment for, low back pain.  The Veteran's back pain was treated with various medications, including Naproxen.  

A February 2006 treatment record from Pensacola Orthopaedics and Sports Medicine reflects that the Veteran reported a history of low back pain for 30 years.  The Veteran stated that he used a lumbar support brace and was prescribed Naproxen and Glucosamine for discomfort.  On examination, the Veteran's gait was fluid and he was able to walk independently.  The examiner noted that the Veteran had range of motion from the distal tibia with good extension.  Additionally, there was no tenderness of the lumbar spine and little discomfort noted on motion.  X-rays of the lumbar spine revealed severe multilevel degenerative disc disease and diffuse spondylotic changes with retrolisthesis at L3 on L4.  

In April 2006 correspondence, the Veteran reported that he has difficulty bending to pick objects up and standing after sitting down.  The Veteran also reported back pain and stiffness.

In an April 2006 letter, the Veteran's wife stated that the Veteran had difficulty gardening, dancing, driving, and walking due to his limitation of motion and back pain.

A May 2006 treatment report from Dr. Henson reflects that the Veteran wanted to try a new lumbar support brace.  The Veteran also requested a change in his anti-inflammatory medication.  Dr. Henson prescribed Mobic and a quick draw-brace.

On VA examination in June 2006, the Veteran reported back stiffness and pain that radiated into the left buttock and hip.  The examiner noted that the Veteran wore a lumbar support brace, but did not use any device to ambulate.  The Veteran reported that he retired from a maintenance position and he currently works as a caregiver 2 days per week.  The examiner stated that the Veteran continued to drive and was independent in his activities of daily living.  The Veteran denied any incapacitating episodes.  The Veteran's gait was normal.  On examination, there was no tenderness or spasm of the lumbar spine.  After repetitive range of motion testing, the Veteran had flexion to 85 degrees without pain, extension to 30 degrees without pain, bilateral lateral flexion to 30 degrees with tightness on the left, right lateral rotation to 45 degrees, and left lateral rotation to 30 degrees with complaints of tightness.  There was no additional limitation on repetition.  X-rays of the lumbar spine revealed spondylosis deformans and disc disease at several levels.  The impression was degenerative disc disease of the lumbar spine with intermittent left lower extremity radiculitis.

In his March 2007 NOD, the Veteran stated that he could not flex forward past 60 degrees without significant pain and that he exhibited persistent and radiating pain at less than 30 degrees.

A May 2007 treatment report from Pensacola Orthopaedics and Sports Medicine reflects evaluation for the Veteran's low back disability.  On examination, the Veteran's gait was fluid and he had lumbar spine flexion to "40 degrees of extension beyond a neutral point".  The physician noted diffuse tenderness to palpation over the lumbar spine.  The impression was severe multilevel spondylitic degeneration of the lumbar spine.

In a July 2007 treatment report from Pensacola Orthopaedics and Sports Medicine, the Veteran reported that the lumbar brace was a significant help.  He reported that he continues to experience leg pain when walking.

In his January 2008 substantive appeal, the Veteran stated that he believes his range of motion is less than 30 degrees with pain and he experiences incapacitating episodes of more than 4 weeks over a 12 month period.

A May 2008 radiology consultation report reflects a history of lumbar radiculopathy.  Magnetic resonance imaging (MRI) of the Veteran's lumbar spine  revealed spinal stenosis severe at L4-5 and L3-4, less severe at L5-S1 followed by L2-3, foraminal narrowing, and multilevel facet osteoarthritis L2-3 through L5-S1.  

In May and June 2008 treatment reports from Pensacola Orthopaedics and Sports Medicine, the Veteran reported continuing low back pain radiating into the right lower extremity.  The Veteran stated that he was able to walk for approximately 20 minutes.  On examination, the Veteran walked normally, without favoring one lower extremity over the other.  The impression was advanced multi-level spondylitic disease, lumbar spine, with spinal stenosis at L4-L5, mostly lateral foraminal and rather pronounced lateral recess stenosis at L3-L4 on the left.

In a December 2010 radiology consultation report, the Veteran reported a history of low back pain and bilateral leg numbness and pain.  MRI of the lumbar spine revealed multilevel severe degenerative disc disease and spondylosis.  The physician remarked that these findings were consistent with the previous, May 2008, MRI results.

Medical treatment records from Pensacola Orthopaedics and Sports Medicine, dated from February 2009 to February 2011, reflect ongoing complaints of, and treatment for low back pain.  

On VA examination in January 2011, the Veteran reported symptoms of back pain and stiffness, as well as lower extremity numbness. No weakness, lack of endurance, or fatigability was reported.  The Veteran noted that his pain was worse after standing without moving and sitting.  The Veteran stated that he wore a back brace and was able to walk for about 10 minutes before stopping to rest.  There were no flare-ups or incapacitating episodes.  On examination, range of motion after 3 repetitions revealed flexion to 75 degrees, extension to 20 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  The examiner noted that the range of motion was limited by discomfort.  There was no loss of motion with repetition, deformity, tenderness, painful motion, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or abnormal weight bearing.  X-rays of the lumbar spine revealed hypertrophic spondylosis of the lumbar spine, narrowing of multiple disc spaces, and a scoliotic curvature.  The impression was diffuse lumbar degenerative disc disease and degenerative joint disease without radiculopathy or ankylosis.  

As noted, under the General Rating Formula, a rating in excess of 20 percent requires forward flexion of the thoracolumbar spine at 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  38 C.F.R. § 4.71a.  As the foregoing indicates, there is no evidence showing that the Veteran's lumbar spine disability has been manifested by forward flexion 30 degrees or less, or any favorable or unfavorable ankylosis of the thoracolumbar spine.  In this regard, the various range of motion testing of record reveals flexion to 85 degrees (June 2006 VA examination), flexion to 40 degrees (May 2007 Pensacola Orthopaedics and Sports Medicine treatment report), and flexion to 75 degrees (January 2011 VA examination).  Additionally, the there is no medical evidence reflecting any ankylosis of the thoracolumbar spine, and the January 2011 VA examiner specifically indicated that there was no ankylosis of the spine.  As such, the Board finds that the criteria for a rating in excess of 20 percent under the General Rating Formula have not been met.

Specifically as regards the DeLuca factors, the Board notes in his March 2007 NOD and his January 2008 substantive appeal, the Veteran reported that he believed his forward flexion was limited by pain to less than 30 degrees.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain.  Moreover, the Board points out that lay assertions made in support of a claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, as indicated above, the June 2006 VA examiner stated that the accomplished range of motion was without pain and the January 2011 VA examiner stated that there was no additional loss of motion due to pain.  Thus, while the Veteran reported pain and stiffness associated with his lumbar spine disability, these findings are not shown to result in any corresponding motion loss that would support a higher rating.  In short, the competent, probative evidence indicates that the 20 percent rating adequately compensates the Veteran for his pain and other DeLuca factors provide no basis for assignment of any higher rating.

Additionally, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected degenerative disc disease of the lumbar spine.  Here, as noted above, the AMC awarded service connection and assigned a separate 10 percent rating, each, for radiculitis of each lower extremity associated with lumbar spine disability, effective January 26, 2006-the date of the Veteran's claim for an increased rating.  As discussed above, the Veteran has not appealed the separate 10 percent ratings assigned for radiculitis of the right and left lower extremities as neurological manifestations of his service-connected low back disability.  Moreover, the medical evidence does not support a finding that the Veteran has any additional separately ratable neurological manifestations(s) of his degenerative disc disease of the lumbar spine.  

Finally, the Board notes that there is no medical evidence that the Veteran's service-connected degenerative disc disease of the lumbar spine would warrant more than a 20 percent rating if rated on the basis of incapacitating episodes.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, the next higher, 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Higher ratings are warranted for incapacitating episodes of longer durations.  For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. § 4.71a , Formula for Rating IVDS Based on Incapacitating Episodes. 

The medical evidence pertinent to the January 2006 claim for increase does not indicate any bed rest prescribed by a physician for a total period of at least 4 weeks in the last 12 months, as required for a 40 percent rating.  The Board notes that in his January 2008 substantive appeal, the Veteran stated that his back disability causes periods of incapacitation with total duration more than 4 weeks over a 12 month period.  However, there is no evidence that any bed rest was prescribed by a physician at any time over the past 12 months, or at any time pertinent to the claim for increase.  Significantly, both the June 2006 and January 2011 VA examination reports note no incapacitating episodes due to IVDS.  As such, the criteria for an increased rating under the Formula for Rating IVDS Based on Incapacitating Episodes are likewise not met. 

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's degenerative disc disease of the lumbar spine, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


